Title: From James Madison to [Nicholas Lewis?], 25 June 1789
From: Madison, James
To: Lewis, Nicholas


Sir
New York June 25. 1789.
In a letter of March 15. from Mr. Jefferson I am requested to communicate to you the result of his application for leave to make a visit to America. The application was made long ago, but never decided on under the old Congress, nor taken up under the present Government till a few days ago. His wish is now complied with and notice that he has leave of absence will be forwith transmitted through several channels in order to ensure and hasten his receipt of it. I am Sir with great respect & esteem Your mo: obedt. servt.
Js. Madison Jr
